Citation Nr: 0704622	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-13 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a foot fungus, to 
include frostbite of the feet.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had over 12 years of active service, to include 
verified service from April 1978 to August 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of 
the Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Current right knee arthritis was incurred in service.  

2.  Current fungus disorder of the feet is of service origin.  


CONCLUSIONS OF LAW

1.  Right knee arthritis was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A skin disorder of the feet was incurred in service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service Connection

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease, such as arthritis, is shown to a 
compensable degree within one year of service, service 
connection is presumed.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

If a chronic disease is shown during service, then any 
subsequent manifestation of the same disease, no matter how 
remote from service, will be service connected. 38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The secondary service 
connection will be established for the degree of aggravation 
of a non-service connected disability by a service connected 
disease or disability.  Allen v. Brown, 7 Vet. App. 439 
(1995); 38 C.F.R. § 3.310(a) (2006); 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(a)).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).


Right Knee

Service connection is currently in effect for degenerative 
joint disease of the left knee, which has been assigned a 20 
percent disability evaluation.  

Service medical records show that in September 1986, the 
veteran complained of fluid in his knees, and reported they 
had been drained once before.  Physical examination performed 
at that time revealed recurring effusion of the left knee.  
There were no findings related to the right knee.  Subsequent 
treatment records, including the May 1988 medical evaluation 
board report, do not make reference to any complaints or 
findings of a right knee disorder.  

In an April 2001 letter, the veteran's private physician, M. 
Cotton, D.O., indicated that he had seen the veteran in April 
2001 with complaints of right knee pain.  He noted that the 
veteran gave a history of having right knee pain that 
initially started while he was in the military.  He stated 
that the veteran had told him that at that time he was told 
that his right knee was the result of favoring his left knee, 
which had arthritis.  He noted that the veteran had 
discomfort in his right knee when he was on it for a long 
period of time.  

In January 2002, the veteran was afforded a VA examination.  
The examiner noted that there were no scars on the veteran's 
knee.  He stated that the veteran was not reporting any 
cosmetic issues relating to his right knee.  The veteran 
indicated that his only issue with the right knee concerned 
pain and motion in the right knee region.  The examiner, 
while focusing primarily on the left knee during the 
examination, found the veteran to have range of motion from 0 
to 140 degrees.  He stated that the right knee range of 
motion was additionally limited by pain and fatigue but not 
by weakness, lack of endurance, or incoordination.  X-rays of 
the right knee revealed mild to moderate arthritic changes 
with decreased joint space medially.  

The examiner did not render an opinion as to the etiology of 
the veteran's right knee disorder and whether it was related 
to service or his service-connected left knee disorder.  

In a January 2002 addendum, it was indicated that it was 
"less likely as not (less than 50 percent)" that the 
veteran's right knee condition was secondary to degenerative 
joint disease of the left knee.  

In a March 2003 letter, Dr. Cotton indicated that the veteran 
had been under his care.  He stated that the veteran had 
degenerative joint disease or arthritis in both knees.  He 
noted the September 1986 treatment record showing swollen 
knees.  Dr. Cotton stated that it was his opinion that both 
the veteran's right and left knee arthritis were connected to 
his military service.  

In a December 2003 letter, Dr. Cotton indicated that he had 
been treating the veteran for moderate degenerative joint 
disease of the right knee.  He reported that he had reviewed 
the veteran's service medical records and noted that they had 
shown complaints of recurring effusion to both knees.  He 
observed that the veteran's medical records showed problems 
with water on both knees and now the veteran had arthritis in 
his right knee.  He stated that one of the causes of 
osteoarthritis could be from recurring effusion to the knee.  
Therefore, it was his opinion that the veteran's arthritis of 
the right knee started with the recurring water to the knees 
he had on active duty.  

In October 2004, the veteran was afforded an additional VA 
examination.  The examiner reported that he had reviewed the 
claims folder and found that the veteran was service-
connected for right knee arthritis, which the Board notes is 
not currently the case.  

He observed that the veteran underwent surgery on his left 
knee in January 1987 and was subsequently discharged for 
medical reasons relating to his left knee.  

The examiner indicated that the veteran reported having had 
problems with both knees while in service.  The examiner 
noted that the veteran had shown him a medical record which 
he indicated showed the he had problems with both knees in 
service.  The examiner observed that in the September 1986, 
treatment note, whoever examined the veteran wrote "left 
knee effusions" and referred him to orthopedics.  
Orthopedics diagnosed moderate degenerative arthritis.  The 
examiner indicated that there was no mention of any problems 
with the veteran's right knee while in service.  There were 
multiple visits for the left knee but none for the right.  
The veteran reported that treatment providers had wanted to 
operate on both knees in service but wanted to first do the 
left knee.  

The veteran noted having pain in his right knee that would 
come and go.  Physical examination revealed flexion from 0 to 
100 degrees.  The veteran walked with a limp on his left 
side.  He had gel pads on both knees.  A diagnosis of 
degenerative joint disease of the right knee as per history 
with limitation of function because of pain, moderate to 
severe, was rendered.  

The examiner stated that after reviewing the veteran's 
service medical records he could not find any evidence that 
his right knee had problems while in service and that with 
all the current evidence, he did not think that his left 
knee, which was service-connected, was the reason for his 
right knee problems.  

In a May 2005 report, the veteran's VA treating physician 
indicated that it was at least as likely as not that the 
veteran's arthritis of the right knee started on active duty 
and continued today.  

In January 2007, a VA physician responded in the affirmative 
when asked by the veteran's representative whether it was 
more likely than not that the veteran's right knee disability 
was the result of an altered gait caused by favoring the left 
knee.

Analysis

Current right knee arthritis is well documented.  Thus the 
element of a current disability is satisfied.

The service medical records also suggest that the veteran was 
seen with effusion of the right knee on one occasion.  
Although some medical professionals have interpreted this 
record as showing only effusion of the left knee, the veteran 
has reported, as he is competent to do, effusion in the right 
knee as well.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that the element of an in-service 
disease or injury is satisfied.

There are conflicting opinions as to whether the current 
right knee disability is related to an in-service disease or 
injury.  Some medical professionals have opined that the 
right knee arthritis had its onset in service or was the 
result of repeated effusions in service, while others have 
opined against such connections.  

Similarly there are conflicting opinions as to whether the 
right knee arthritis is secondary to the service connected 
left knee arthritis.

The Board finds no reason to favor one set of opinions over 
another.  Since the evidence is in relative equipoise, 
reasonable doubt is resolved in the veteran's favor, and the 
Board concludes that the current right knee arthritis is the 
result of effusions in service.  

It should be noted parenthetically that whether the right 
knee arthritis was directly incurred in service or is 
secondary to the service connected left knee arthritis is of 
no practical difference.  The favorable opinions on the 
question of secondary service connection have been to the 
effect that the left knee disability caused the right; hence 
there would be no pre-existing level of disability to be 
subtracted prior to arriving at the proper level of 
disability.  In other words the veteran would receive the 
same benefit whether service connection was granted on a 
direct or secondary basis.

After resolving reasonable doubt in the veteran's favor, 
service connection for right knee arthritis is granted.

Foot Fungus of the Feet

The veteran's service medical records reveal that at the time 
of a July 1980 physical examination, he was noted to have 
abnormal nails on his feet and to have dry skin on both feet.  

In a December 2003 letter, Dr. Cotton indicated that he had 
reviewed the current medical records and service medical 
records of the veteran.  He noted that the veteran's current 
medical records showed treatment for bilateral foot fungus.  
He further reported that the veteran was treated in service 
for multiple complaints of soreness, dead tissue, 
discoloration and dry skin (foot fungus) while on active 
duty.  

He noted that foot fungus was a fungal infection of the skin 
of the feet.  The symptoms listed above varied from mild to 
severe.  He stated that some people were more susceptible 
than others to foot fungus.  He noted that foot fungus was 
treatable with antifungal medications which were listed in 
the service records.  He stated that these conditions tended 
to recur even after successful treatment.  He noted that 
since there was an initial treatment for foot fungus while on 
active duty, and as the veteran was currently being treated 
for the foot fungus, and as this condition could recur, it 
was his opinion that the fungus condition today, more likely 
than not, was caused by his initial treatment while on active 
duty.  

In a May 2005 report, the veteran's VA treating physician 
indicated that the veteran currently had onychomycosis with 
thickening of the nails and stated that it was as likely as 
not that the veteran's foot fungus started on active duty and 
continued today.  

In the previously referenced January 2007 opinion the VA 
physician diagnosed tinea unguium and agreed that it was as 
likely as not that the veteran's bilateral foot fungus 
started on active duty.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
The veteran was found to have abnormal nails and dry skin of 
the feet during service.  Moreover, both the Dr. Cotton and 
the VA physician found that it was as likely as not that the 
veteran's current skin disorder of the feet and nails were 
related to his period of service.  Resolving reasonable doubt 
in favor of the veteran, service connection is warranted for 
a skin disorder of the feet.  


ORDER

Service connection for a right knee disorder, namely 
arthritis, is granted.  

Service connection for foot fungus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


